DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WELLES (US 2016/0107916).
Welles teaches an apparatus for manufacturing a glass article comprising a cooling mechanism (para. 0046); a housing (404) comprising a first side wall and a second side wall, wherein the first and second side walls are configured to extend between a glass ribbon and the cooling mechanism (see figure 4); and at least one closeable opening (411) in at least one of the first and second side walls, wherein the closeable opening and the cooling mechanism are configured to allow a greater amount 
Regarding claim 2, figure 4 shows both of the first and second side walls comprise at least one closeable opening.  
Regarding claim 3, Welles teaches the cooling mechanism comprises a conduit with a cooling fluid flowing therethrough (para. 0046).  
Regarding claim 5, Welles teaches the cooling mechanism comprises at least two conduits (605b and 605a in figure 6) each situated along at least one of the first and second side walls, wherein, with reference to a flow direction of the glass ribbon, at least one of the at least two conduits (605b) is situated upstream of the closeable opening and at least one other of the at least two conduits (605a) is situated downstream of the at least one conduit in a position that allows for a direct view between the at least one other conduit and the glass ribbon when the closeable opening is open.  
Regarding claim 6, Welles teaches the cooling mechanism comprises a convective cooling mechanism (para. 0046).  
Regarding claim 7, Welles teaches the convective cooling mechanism comprises at least one vacuum port configured to promote convection cooling of the glass ribbon with a cooling fluid flow generated at least partially by operation of the vacuum port (para. 0047).  
Regarding claim 8, figure 4 shows the at least one closeable opening comprises at least two closeable openings (411) that are each configured to be independently opened or closed.  

Regarding claim 10, figure 4 shows the at least two closeable openings are configured to extend end to end along a widthwise direction of the glass ribbon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLES (US 2016/0107916) in view of AFZAL et al. (US 2018/0079675).
Welles teaches an apparatus for manufacturing a glass article comprising a cooling mechanism (para. 0046); a housing (404) comprising a first side wall and a second side wall, wherein the first and second side walls are configured to extend between a glass ribbon and the cooling mechanism (see figure 4); and at least one closeable opening (411) in at least one of the first and second side walls, wherein the closeable opening and the cooling mechanism are configured to allow a greater amount of heat to be transferred from the glass ribbon when the closeable opening is open than when the closeable opening is closed (para. 0056).  
Afzal teaches an apparatus for manufacturing a glass article comprising a cooling mechanism for a glass sheet. Afzal teaches that gas and liquids are known equivalents for use as cooling fluids in cooling glass ribbons (para. 0064). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the gas of Welles with a liquid because Afzal teaches that they are known equivalents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741